Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 04/27/2020 has a total of 11 claims pending in the application; there are 2 independent claims and 9 dependent claims, all of which are ready for examination by the examiner.   
	Claim Objections
Claims 14, 16, 19-24 are objected to because of the following informality:
The claims recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement), the limitations followed this statement are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if’ to “responsive to determining that.....” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until the specific conditions are met.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the quality of applicant's disclosure which is so poor as to effectively result in concealment.
Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “controller” is explained or mentioned in the specification.  
Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed “controller” is explained or mentioned in the specification.
 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recites the broad recitation “Ethernet message, controller”, and the claim also recites “time stamps” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claims are not clear of where the message is coming from and where is it processed.
Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  where does the controller reside “physically”, the controller receives data from sensors, are those sensors located within the vehicle or located remotely and/or does the controller  
Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claim are an omnibus type claim.
Claim 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Boot Publication No. (US 2013/0094372 A1).

Claims 1-13 (canceled).  

Regarding claim 14, Boot teaches a method for handling an Ethernet message containing an incorrect time stamp (system 100 includes a controller 102 in communication with one or more sensors 120 and/or IEDs 124 for processing time-stamps [0019-20] FIG. FIG.1), which comprises the steps of: 
receiving the Ethernet message containing a time stamp by means of a controller (receiving packet data from the one or more sensors or intelligent electronic devices (IEDs), the packets containing time stamps associated with the received packet data [0024-25] FIG.3, the controller 102 receives the data packets by a receiver [0021] FIG.1); 
determining a time difference between a global time of the time stamp and a local time of a clock of the controller (the controller 102 include an accurate time source, the controller receive a global time via the network 122 and inspect the data packets associated with received data from the sensors 120, 126 or IED 124 and inspects time stamps associated with received data then reports the variance against each other or against the accurate time source [0021-22] FIG.3); 
identifying the time stamp of the Ethernet message as incorrect if the time difference is greater than a time-difference limit value (examining time stamps associated with the received packet data to determine a variance between the time stamps or an offset between the time stamps and an accurate time source when the variance or offset meets or exceeds a predetermined threshold [0025-26] FIG.2); and 
(revising the received packet data time stamp when the variance or offset meets or exceeds the predetermined threshold, wherein revising the received packet data time stamp include replacing the time stamp with an updated or accurate time stamp [0026-28] FIG.3).  

	Regarding claim 15, Boot teaches the method according to claim 14, which further comprises further processing the Ethernet message containing the time stamp containing the local time in the controller and/or forwarding the Ethernet message to an additional control unit (the controller 100 includes memory 104, which contains a deep packet inspector module 116 linked to processors 106, and a network interface 11 to monitor network traffic, inspect the data packets or datagram data, and revise the time stamps or report variances [0021-22] FIG.1).  

Regarding claim 16, Boot teaches the method according to claim 14, which further comprisesPage 4 of 8Docket No. CAG-2017P05770 Application No. PCT/EP2018/078961Prel. Amdt. dated April 21, 2020replacing the global time of an additional time stamp of at least one additional Ethernet message following the Ethernet message being replaced by the local time of the clock of the controller if the time stamp of the Ethernet message is incorrect (revising the received packet data time stamp when the variance or offset meets or exceeds the predetermined threshold, wherein revising the received packet data time stamp include replacing the time stamp with an updated or accurate time stamp [0026-28] FIG.3).   

claim 17, Boot teaches the method according to claim 16, wherein for a plurality of, or all, subsequent additional Ethernet messages, which are used for a same application, the global time of the additional time stamp in each case is replaced by the local time of the clock of the controller (revising the received packet data time stamp when the variance or offset meets or exceeds a predetermined threshold [0026-28] FIG.3).

	Regarding claim 18, Boot teaches the method according to claim 16, wherein for a plurality of, or all, subsequent additional Ethernet messages, the global time of the additional time stamp in each case is replaced by the local time of the clock of the controller, until a cause of incorrect time information is found, or for a certain time length, or until a time at which an error no longer occurs (revising the received packet data time stamp when the variance or offset meets or exceeds a predetermined threshold  [0026-28] FIG.3).
  
	Regarding claim 20, Boot teaches the method according to claim 14, which further comprises:Page 5 of 8Docket No. CAG-2017P05770Application No. PCT/EP2018/078961 Prel. Amdt. dated April 21, 2020receiving a plurality of Ethernet messages; determining a reception frequency of the Ethernet messages; and determining the time difference only if the reception frequency differs from a reception frequency reference value by less than a frequency tolerance value (messages or reports may be automatically transmitted when the variance among sensors or against an accurate time source exceeds a predetermined threshold [0016] sending a time-reset command to one or more of the sensors or IEDs when the variance or offset meets or exceeds a predetermined threshold [0026-28] FIG.3).

Regarding claim 21, Boot teaches the method according to claim 14, which further comprises verifying whether a sending controller that is sending the Ethernet message is authorized to send the Ethernet message to the controller, and the time difference is only determined if the sending controller is authorized.  (one or more I/O interfaces may facilitate communication between the sensor packet synchronization system 100 and one or more input/output devices, network interfaces may facilitate connection of the sensor packet synchronization system 100 inputs and outputs to one or more suitable networks and/or connections [0030-32] FIG.1).

Regarding claims 23-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 14-18, where the difference used is the limitations were presented from a “vehicle system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boot Publication No. (US 2013/0094372 A1) in view of Darin et al. Publication No. (US 2018/0232037 A1).

Regarding claim 19, Boot teaches the method according to claim 14, but does not explicitly teach which further comprises: determining a temperature value of a sending controller that is sending the Ethernet message; and identifying the time stamp as incorrect if the temperature value is greater than a temperature limit value.
Darin teaches determining a temperature value of a sending controller that is sending the Ethernet message; and identifying the time stamp as incorrect if the temperature value is greater than a temperature limit value (Kirsch: determining a temperature value of a sending node in the vehicle [0040-43] and compared to a current draw below/above a threshold value to determine the value is expected or normal [0053-54] FIG.3)
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Boot by the teaching of Darin to determine a temperature value of a sending controller that is sending the message and identifying the time stamp as incorrect when the temperature value is greater than a temperature threshold in order to continue the sending node operation [after measuring the temperature] to operate in the vehicle (Darin: [0047-48]).  

Regarding claim 22, the modified Boot teaches the method according to claim 19, which further comprises determining a message type of the Ethernet message, and a reception frequency of the Ethernet message is only determined and/or the Ethernet message is only verified if the Ethernet message is in a form of a synchronization message (Darin: the sensor message data include critical data parameters,  temperature information, vehicle identification information, and information on battery voltage, current or charge. Etc. [0040-43]).

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472